Exhibit 10.8

 

January 12, 2006

 

David Carnevale

 

Dear David,

 

American Technology Corporation (“Company”) is very pleased to confirm our offer
of employment. This offer is contingent upon satisfactory results of all
reference, education, and background checks and is based on the following terms
and conditions:

 

Title:   Vice President, Marketing Reporting To:   John Zavoli, President and
Chief Operating Officer Start Date:   January 30, 2006 or earlier Salary:   Your
starting salary as an exempt employee will be $7,500.00 gross Semi-monthly or
$180,000 annually. Stock Options:   Management will recommend to the
Compensation Committee at its first meeting following your start date, that you
be granted stock options to purchase 100,000 shares of common stock. These
options are presently available to accommodate this recommendation. The
Compensation Committee has the discretion to approve or deny the grant. The
recommended options will have an exercise price equal to the fair market value
of our common stock (determined in accordance with our 2005 Stock Option Plan)
on the date the Compensation Committee approves the grant, and will be
exercisable for five (5) years after grant, subject to earlier termination as
set forth in the 2005 Stock Option Plan. The recommended options will vest over
four (4) years with 25% vesting on the first anniversary of grant, and then in
equal quarterly installments over the following three years of continuous
service with the Company. Health Benefits:   The Company offers a comprehensive
benefits plan that includes medical, dental, vision, short-term disability,
long-term disability and life insurances. The company pays for 90% of the HMO
medical insurance premiums (including dependents). The employee can elect PPO
coverage by paying the difference in cost. The company pays for dental, vision,
short-term disability, long-term disability and life insurances. Benefits begin
the first day of the month following your hire date. Paid Time Off & Holidays:  
You will receive 15 days of accrued Paid Time Off (PTO) annually, in use for
vacation or for personal time off. PTO hours are accrued per pay period. Any
hours in excess of 200 will be paid out in the first pay period of December.    
The Company offers 9-paid holidays each calendar year. You must be on active
status the day before and the day after the holiday to receive holiday pay.



--------------------------------------------------------------------------------

Retirement:   A 401k package is available with multiple investment options and
the company matches 25% of the employee’s deferral up to 6% of your annual
earnings. (Note: Some IRS limitations may apply.) Arbitration:   As a
contingency of this offer, you will be required to sign the attached Mutual
Agreement to Arbitrate (“Arbitration Agreement”).

 

Due to the enactment of the Immigration Reform and Control Act of 1986, this
offer is contingent on your ability to produce acceptable documentation
verifying your eligibility to work in the United States. You will be required to
present the necessary documents on the day you begin work at American Technology
Corp.

 

Additionally, as a condition of this offer and of your employment with American
Technology Corp., you will be required to preserve the Company’s proprietary and
confidential information and you must comply with the Company’s policies and
procedures. Accordingly, you will be required to execute the Company’s
Non-Disclosure Agreement on your first date of employment.

 

If accepted, your employment will be at-will with no specified period or term of
employment. This means that either you or the Company may terminate employment
at anytime, with or without reason. The Company may also transfer, promote,
demote or otherwise alter your position and/or status at any time and for any
reason. An employment agreement for a specified period of time, which
contradicts this at-will agreement, may only be entered into in writing, signed
by the President of the Corporation.

Please acknowledge your acceptance of our offer by signing below and returning a
copy of this letter to us.

 

If there are any questions, please do not hesitate to call me.

 

Yours truly,

 

/s/ John Zavoli

 

John Zavoli

President/COO

 

I understand and agree to the terms and conditions set forth in this letter. I
further understand that any misrepresentations that I have made on my employment
application or resume can result in termination. I acknowledge that no statement
contradicting this letter, oral or written, has been made to me, that I am not
relying on any statement or term not contained in this letter, and that no
agreements exist which are contrary to the terms and conditions set forth in
this letter.

 

Accepted by:    /s/ David Carnevale    Date:    January 12, 2006